DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 7-15, 23-25, 27 and 28 are pending, claims 5, 6, 16-22 and 26 having been cancelled and claims 11-15 having been withdrawn.  Applicant's response filed December 30, 2020 is acknowledged.
Claims 1-4, 7-10, 23-25, 27 and 28 will be examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0170981 to Mun et al. in view of U.S. Patent App. Pub. No. 2006/0128590 to Freer et al.
As to claims 1, 7 and 8, Mun discloses a cleaning composition comprising: a chemical solution (see, e.g., paragraph [0013]) comprising a surfactant (see Abstract), pure water (read as deionized water) (see Mun Abstract), and an organic solvent (see Mun paragraph [0026] where the alkali solution may include an organic basic aqueous solution (read as organic solvent)).  Mun further discloses that the 
Mun does not explicitly disclose that the cleaning composition includes cleaning particles in the chemical solution, the cleaning particles being composed of the surfactant and are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition, the cleaning particles having at least one of a hexahedral shape or a cubic shape, and/or a length of one side of the cleaning particle with a hexahedral shape ranges from about 20 micrometers to about 200 micrometers (and/or a length of one side of the cleaning particle with a hexahedral shape ranges from about 20 micrometers to about 200 micrometers or a length of one side of the cleaning particle with the hexahedral shape is about 120 micrometers per claims 7 and 8) or the cubic shape has a diagonal length in a range of from about 20√3 micrometers to about 200√3 micrometers.  Freer discloses a similar cleaning composition/method of using said composition wherein the cleaning composition includes particles dispersed within the solution to clean a substrate surface (see Freer Abstract).  Freer further discloses that said particles are generated from a surfactant that is present at a concentration that exceeds the solubility limit within the liquid medium (see Freer paragraph [0025] and claim 4), that the particles can include chain lengths from C1 to C26 (see Freer paragraph [0026]) and that the surface functionality of the solid component can be influenced by the inclusion of moieties that are miscible with the liquid medium, including sulfate groups (see Freer paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing to generate cleaning particles from the surfactant as disclosed by Freer in the cleaning composition disclosed by Mun in order to eliminate the need for abrasive contact and efficient at cleaning contaminants from a substrate (see Freer paragraph 
Regarding the recitation “the cleaning particles … are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition,” to the extent that it could be argued that Freer does not disclose such a generating step, said recitation is considered a product by process limitation.  Determination of patentability is based on the product itself and does not depend on its method of production (see MPEP 2113(I)).  Since the combination of Mun and Freer discloses the cleaning particles comprising the surfactant, said claim recitation is considered as being met by the disclosure of the cleaning particles.
As to claim 2, the combination of Mun and Freer discloses that the surfactant can be a sulfate-based surfactant (see Mun Abstract).
As to claim 3, the combination of Mun and Freer discloses that the surfactant can have a structure represented by the chemical formula of claim 3 (see Mun Abstract).
As to claim 4, the combination of Mun and Freer discloses that the “a” can be 1, the carbon number of R1 can be 16 and b is 0 and the surfactant is ammonium hexadecyl sulfate (see Mun Abstract disclosing the surfactant having the formula R1-OSO3—HA+ where R1 can be a cetyl group (read as hexadecyl, or that the carbon number is 16 and b is 0) and A can be ammonia).
As to claim 24, Mun discloses a cleaning composition comprising: a chemical solution (see, e.g., paragraph [0013]) comprising a surfactant (see Abstract), pure water (read as deionized water) (see Mun Abstract), and an organic solvent (see Mun paragraph [0026] where the alkali solution may include an organic basic aqueous solution (read as organic solvent)).  Mun further discloses that the surfactant can have a structure represented by the Chemical Formula 1 (see Mun Abstract).  Mun further discloses 
Mun does not explicitly disclose that the cleaning composition includes cleaning particles in the chemical solution, the cleaning particles being composed of the surfactant and are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition.  Freer discloses a similar cleaning composition/method of using said composition wherein the cleaning composition includes particles dispersed within the solution to clean a substrate surface (see Freer Abstract).  Freer further discloses that said particles are generated from a surfactant that is present at a concentration that exceeds the solubility limit within the liquid medium (see Freer paragraph [0025] and claim 4), that the particles can include chain lengths from C1 to C26 (see Freer paragraph [0026]) and that the surface functionality of the solid component can be influenced by the inclusion of moieties that are miscible with the liquid medium, including sulfate groups (see Freer paragraph [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing to generate cleaning particles from the surfactant as disclosed by Freer in the cleaning composition disclosed by Mun in order to eliminate the need for abrasive contact and efficient at cleaning contaminants from a substrate (see Freer paragraph [0020]).
Regarding the recitation “the cleaning particles … are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition,” to the extent that it could be argued that Freer does not disclose such a generating step, said recitation is considered a product by process limitation.  Determination of patentability is based on the product itself and does not depend on its method of production (see MPEP 2113(I)).  Since the combination of Mun and Freer discloses the 
As to claim 25, regarding the recitation “the cleaning particles having at least one of a hexahedral shape or a cubic shape, and/or a length of one side of the cleaning particle with a hexahedral shape ranges from about 20 micrometers to about 200 micrometers or the cubic shape has a diagonal length in a range of from about 20√3 micrometers to about 200√3 micrometers,” Freer discloses that the size and shape of the particles are result-effective variable (see Freer paragraphs [0023]-[0024], [0049]; see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape and size of the cleaning particles in the combination of Mun and Freer to optimize cleaning.

Claim(s) 9, 10, 27 and 28 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Patent App. Pub. No. 2005/0170981 to Mun et al. in view of U.S. Patent App. Pub. No. 2006/0128590 to Freer et al. as applied to claims 1 and 24 above, and further in view of U.S. Patent App. Pub. No. 2015/0072914 to Gu et al.
Mun and Freer are relied upon as discussed above with respect to the rejection of claims 1 and 24.
As to claims 9 and 27, while the combination of Mun and Freer discloses that the cleaning composition comprises an alkali solution, the combination of Mun and Freer does not explicitly disclose that the pH is 9 or greater.  Gu discloses a similar cleaning composition wherein the pH can be 9 or greater (see Gu paragraphs [0038] and [0042]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the cleaning composition of Mun have a pH of 9 or greater and the results would have been predictable especially considering that Mun discloses that the composition comprises an alkali solution.
As to claims 10 and 28, Mun does not explicitly disclose that the organic solvent includes isopropyl alcohol (IPA), ethyl alcohol (EtOH), methanol (MeOH), dimethyl sulfoxide (DMSO), dimethylformamide (DMF), terahydrofuran (THE), ethylene glycol (EG), propylene glycol (PG), N-methyl-2-pyrrolidone (NMP), orN-ethylpryrrolidone (NEP).  Gu discloses a similar cleaning composition wherein the alkyl sulfate surfactant can comprise ethanol, water and sodium hydroxide (see Gu paragraph [0042]; see also Freer paragraph [0061] disclosing that the solvent can include mixtures of water with ethanol, methanol, etc.).  It would have been obvious to one of ordinary skill in the art at the time of filing to include ethanol in the solvent as disclosed by Gu and the results would have been predictable (cleaning composition comprising alkyl sulfate surfactant).

Claims 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0128590 to Freer et al.
As to claims 1, 7 and 8, Freer discloses a cleaning composition comprising: a chemical solution (see Freer paragraph [0021]) comprising a surfactant (see Freer paragraph [0049] and claim 4); DI water (see Freer paragraph [0028]); and an organic solvent (see Freer paragraphs [0028] and [0061] where the solvent can include co-solvents such as methanol, ethanol, etc.), and the cleaning composition comprises cleaning particles composed of the surfactant (see Freer Abstract, paragraph [0049]).  While Freer does not explicitly disclose that the concentration of the surfactant is from about 0.03 M to about 0.003 M, Freer discloses that the concentration can range from about 1-10% by weight (see Freer claims 23 and 33).  The claimed range appears to overlap or lie inside the ranges disclosed by Freer (see Freer paragraph [0026] disclosing the surfactants that can be used) and as such, a prima facie case of obviousness exists (see MPEP 2144.05)(l)).
While Freer does not explicitly disclose that the cleaning particles have at least one of a hexahedral shape or a cubic shape, and/or a length of one side of the cleaning particle with a hexahedral 
  Regarding the recitation “the cleaning particles … are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition,” to the extent that it could be argued that Freer does not disclose such a generating step, said recitation is considered a product by process limitation.  Determination of patentability is based on the product itself and does not depend on its method of production (see MPEP 2113(I)).  Since Freer discloses the cleaning particles comprising the surfactant, said claim recitation is considered as being met by the disclosure of the cleaning particles.
As to claim 2, Freer discloses that the surfactant can be a sulfate-based surfactant (see Freer paragraph [0027]).
As to claim 9, Freer discloses that the cleaning composition can have a pH of 9 or greater (see Freer paragraph [0051], claim 38).
As to claim 10, Freer discloses that the solvent can include co-solvents, including methanol, ethanol, IPA, etc. (see Freer paragraph [0061]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0128590 to Freer et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2005/0170981 to Mun et al.
Freer is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, Freer does not explicitly disclose that the surfactant has a structure represented by chemical formula 1; however, Freer does disclose that said particles are generated from a surfactant that is present at a concentration that exceeds the solubility limit within the liquid medium (see Freer paragraph [0025] and claim 4), that the particles can include chain lengths from C1 to C26 (see Freer paragraph [0026]) and that the surface functionality of the solid component can be influenced by the inclusion of moieties that are miscible with the liquid medium, including sulfate groups (see Freer paragraph [0027]).  Mun discloses that it is known in the art to use a surfactant comprising the chemical formula 1 for cleaning semiconductor substrates (see Mun Abstract; paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the surfactant disclosed by Mun in Freer and the results would have been predictable (cleaning composition for cleaning semiconductor substrates including reducing corrosion of a metal layer and etched amount of a polysilicon layer of a semiconductor device as well as maintaining cleaning ability) (see Mun paragraph [0012]).
As to claim 4, the combination of Freer and Mun discloses that the “a” can be 1, the carbon number of R1 can be 16 and b is 0 and the surfactant is ammonium hexadecyl sulfate (see Mun Abstract disclosing the surfactant having the formula R1-OSO3—HA+ where R1 can be a cetyl group (read as hexadecyl, or that the carbon number is 16 and b is 0) and A can be ammonia).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0170981 to Mun et al. in view of U.S. Patent App. Pub. No. 2006/0128590 to Freer et al. as applied to claim 3 above or U.S. Patent App. Pub. No. 2006/0128590 to Freer et al. in view of U.S. Patent App. Pub. No. 2005/0170981 to Mun et al. as applied to claim 3 above, and further in view of U.S. Patent App. Pub. No. 2013/0054291 to Otake et al., U.S. Patent App. Pub. No. 2017/0002295 to Arhancet et al. or U.S. Patent No. 6,730,644 to Ishikawa et al. (as evidenced by the Newcol SF data sheet).
Freer and Mun are relied upon as discussed above with respect to the rejection of claim 3.
As to claim 23, the combination of Freer and Mun does not explicitly disclose that “a” and “b” are an integral number of 1 to 18.  It is known in the prior art to use surfactants that fall within the chemical formula 1 where “a” and “b” are an integral number of 1 to 18 (see Otake paragraph [0016] disclosing both ammonium lauryl sulfate and laureth sulfate and/or other surfactants that fall within the claimed formula; see Arhancet paragraph [0072] disclosing the same; Ikemoto paragraphs [0019], [0025], [0037] disclosing the same; or Ishikawa col. 5, Table 1 where Newcol 560SF is understood to fall within the claimed Formula as evidenced by the Newcol SF data sheet).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the sulfate surfactant disclosed by any one of the cited prior art (Otake, Arhancet, Ikemoto, Ishikawa) for purposes of the cleaning composition and the results would have been predictable (surfactant used in cleaning composition of semiconductor substrates).

Claims 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2006/0128590 to Freer et al. in view of U.S. Patent App. Pub. No. 2005/0170981 to Mun et al.
As to claim 24, Freer discloses a cleaning composition comprising: a chemical solution (see Freer paragraph [0021]) comprising a surfactant (see Freer paragraph [0049] and claim 4); DI water (see Freer paragraph [0028]); and an organic solvent (see Freer paragraphs [0028] and [0061] where the solvent can include co-solvents such as methanol, ethanol, etc.), and the cleaning composition comprises cleaning particles composed of the surfactant (see Freer Abstract, paragraph [0049]).  While Freer does not explicitly disclose that the concentration of the surfactant is from about 0.03 M to about 0.003 M, 
Freer does not explicitly disclose that the surfactant has a structure represented by chemical formula 1; however, Freer does disclose that said particles are generated from a surfactant that is present at a concentration that exceeds the solubility limit within the liquid medium (see Freer paragraph [0025] and claim 4), that the particles can include chain lengths from C1 to C26 (see Freer paragraph [0026]) and that the surface functionality of the solid component can be influenced by the inclusion of moieties that are miscible with the liquid medium, including sulfate groups (see Freer paragraph [0027]).  Mun discloses that it is known in the art to use a surfactant comprising the chemical formula 1 for cleaning semiconductor substrates (see Mun Abstract; paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the surfactant disclosed by Mun in Freer and the results would have been predictable (cleaning composition for cleaning semiconductor substrates including reducing corrosion of a metal layer and etched amount of a polysilicon layer of a semiconductor device as well as maintaining cleaning ability) (see Mun paragraph [0012]).
Regarding the recitation “the cleaning particles … are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition,” to the extent that it could be argued that Freer/Mun does not disclose such a generating step, said recitation is considered a product by process limitation.  Determination of patentability is based on the product itself and does not depend on its method of production (see MPEP 2113(I)).  Since Freer discloses the cleaning particles comprising the surfactant, said claim recitation is considered as being met by the disclosure of the cleaning particles.
As to claim 25, regarding the recitation “the cleaning particles having at least one of a hexahedral shape or a cubic shape, and/or a length of one side of the cleaning particle with a hexahedral shape ranges from about 20 micrometers to about 200 micrometers or the cubic shape has a diagonal length in a range of from about 20√3 micrometers to about 200√3 micrometers,” Freer discloses that the size and shape of the particles are result-effective variable (see Freer paragraphs [0023]-[0024], [0049]; see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape and size of the cleaning particles in the combination of Freer and Mun to optimize cleaning.
As to claim 27, Freer discloses that the cleaning composition can have a pH of 9 or greater (see Freer paragraph [0051], claim 38).
As to claim 28, Freer discloses that the solvent can include co-solvents, including methanol, ethanol, IPA, etc. (see Freer paragraph [0061]).

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the cited prior art does not disclose that the cleaning particles are composed of the surfactant which are generated by mixing the surfactant in the DI water at or above a saturation concentration of the cleaning composition to provide the claimed shapes and sizes, as discussed above, Freer discloses that the size and shape of the particles are result-effective variable (see Freer paragraphs [0023]-[0024], [0049]; see also MPEP 2144.04(IV)(B) where changes in shape are prima facie obvious), and it would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape and size of the cleaning particles in the combination of Freer/Mun to optimize cleaning.  To the extent that it could be argued that Freer and/or Mun does not disclose the 
Regarding Applicant’s arguments that the cleaning particles of the present invention are generated at or above a saturation concentration and consequently have a different structure from the general micelles disclosed by Freer that are generated at a concentration of surfactant greater than the critical micellar concentration (CMC), Freer discloses that the surfactant is at a concentration that exceeds its solubility limit within the liquid medium (which is read as the cleaning particles being generated at or above a saturation concentration) (see Freer paragraph [0025]).  Furthermore, while Freer discloses the micelles forming when the surfactant concentration is greater than the CMC, said CMC is not considered as the upper limit of the concentration.  In addition Freer discloses that the solid components may be formed through other techniques than as mentioned above (see Freer paragraph [0049]).
Regarding Applicant’s arguments that the specifically recited sizes and shapes provides an increased process particle removal efficient as compared to a same cleaning composition that does not include these specific cleaning particles by citing the Original Specification paragraphs [0047]-[0048]), it is noted that the Original Specification does not make clear whether the present invention is being compared with the closest prior art (nor any other experimental conditions, such as the specific surfactant and chemical solutions that are being analyzed, how particle removal efficiency is determined, etc.).  The Original Specification only states that the process particle removal efficiency of the chemical solution having the cleaning particles is compared to the process particle removal efficiency of the chemical solution not including the cleaning particles.  Does that mean that Applicant has compared a chemical solution having the claimed cleaning particles against a chemical solution that 
Regarding Applicant’s arguments that Freer does not teach or suggest that the cleaning composition includes cleaning particles in the chemical solution which are composed of the same surfactant that is in the chemical solution, as discussed above, Mun/Freer discloses that the chemical solution comprises a surfactant and that the cleaning composition includes cleaning particles in the chemical solution wherein the cleaning particles are composed of the surfactant.  It is unclear what distinction Applicant is attempting to argue as the cited prior art discloses the claims as recited.  Freer discloses that the solid component may be comprised of a surfactant and that said surfactant is in the chemical solution as recited by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714